AFFIRM; Opinion issued February 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                              ────────────────────────────
                                     No. 05-11-00846-CR
                              ────────────────────────────

                           TIMOTHY ALLEN TRESSLER, Appellant
                                                 V.

                                THE STATE OF TEXAS, Appellee

   ═════════════════════════════════════════════════════════════
                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 199-80803-10
   ═════════════════════════════════════════════════════════════

                               MEMORANDUM OPINION

                             Before Justices Moseley, Francis, and Lang
                                     Opinion By Justice Francis

          Timothy Allen Tressler appeals his conviction for impersonating a public servant. After

finding appellant guilty, the trial court assessed punishment at two years in prison, probated for

two years. In a single issue, appellant challenges the sufficiency of the evidence to support his

conviction and claims the trial court should have granted his motion for a directed verdict. We

affirm.

          Appellant claims the evidence is legally insufficient because the witnesses= testimony is

inconsistent.




                                                B1B
       We review a challenge to the sufficiency of the evidence under well established standards.

See Jackson v. Virginia, 444 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010). The State was required to prove beyond a reasonable doubt that appellant

impersonated Aa public servant with intent to induce another to submit to his pretended official

authority or to rely on his pretended official acts.@ TEX. PENAL CODE ANN. ' 37.11(a)(1) (West

2011). The actor need not succeed in actually inducing anyone to submit to or rely on his

assumed authority; all that is required is the impersonation and the intent. See id.

       Appellant was indicted for impersonating Aa peace officer with intent to induce Pamela

Humphries to submit to the pretended official authority of [appellant] or to rely on the pretended

official acts of [appellant] by stating he was a police officer.@

       Humphries is the property manager at Greenbriar Apartments in Plano. On the morning

of February 10, 2010, a dispute arose between the occupants of apartment 309 and apartment 310

regarding noise. Apartment 309 was leased to Richard Salsbury, and April Byrd was listed as an

authorized occupant. Shortly thereafter, Humphries served an eviction notice on Byrd.

       Around one in the afternoon, appellant came in the manager=s office and asked for

information from the lease file on apartment 309. Humphries told him she could not give out any

information because he was not on the lease nor was he listed as an approved occupant of

apartment 309.      Appellant said he wanted the Fair Housing information from the file.

Humphries told him he could get a form on the internet to file a complaint. Appellant then

implied he was a police officer. He said he had Abeen on the phone with his lieutenant@ and Athis

was going to cause him problems.@ Appellant told Humphries he had the district attorney on

speed dial and the district attorney said she had to provide the information to him. He also

claimed he was in a motorcycle group for police officers.




                                                 B2B
        During this conversation, he mentioned he had seen a vehicle with a broken window.

Appellant said he called in Aas an off-duty officer@ to give the VIN number and get information on

the vehicle, but that it was not stolen. He told Humphries he took photographs of her license plate

for evidence as well as photographs of the damage to the door of apartment 309. Humphries said

this frightened her because she did not know if he could find out where she lived, and she felt

appellant was trying to intimidate her.

        Sue Redford was the district manager for the Greenbriar Apartments. When she walked

in the manager=s office, appellant was asking for information from the lease file for apartment

309. After he was told he could not have access to the file, he identified himself as an undercover

officer. He said he had just spoken with the D.A.=s office and Ahe was advised to request Fair

Housing information from the apartment office.@ Redford said appellant was trying to use his

influence as a police officer to access the lease file. Redford got a phone call and stepped out of

the office to take it but when she returned, appellant was gone.

        Appellant testified he was the sergeant at arms for the Steel Saints Law-Enforcement

Motorcycle Club. On February 10, 2010, he called 9-1-1 to report that Byrd had been attacked by

a leasing agent named Nicky at the apartment complex. When the police arrived, they talked to

Nicky, then interviewed appellant and Byrd. The police asked appellant if he was in a motorcycle

group and he informed them he was. After police left, appellant went to the manager=s office to

get a Fair Housing discrimination form. He denied identifying himself as a public servant and

denied referring to the district attorney.

        Although appellant claims nothing he said rises to the level of being an official act or

imposing pretended official authority, we disagree. Appellant implied he was a police officer,

including talking about his lieutenant. He told Redford he was an undercover officer. He




                                               B3B
mentioned calling in VIN numbers on a car as an off-duty officer and referred to having called the

district attorney.   These statements were made to induce Humphries to provide appellant with

information to which he was not entitled. See Boyett v. State, 368 S.W.2d 769, 771 (Tex. Crim.

App. 1963). To the extent he claims the witnesses= testimony is inconsistent with what he said,

the trial court was the fact finder in this case and was entitled to judge the credibility of the

witnesses and believe all, some, or none of the testimony presented by the parties. See Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). Because legally sufficient evidence

establishes appellant impersonated a police officer with intent to induce Humphries to submit to

his pretended official authority, the trial court did not err in denying his motion for a directed

verdict. We overrule appellant=s issue.

        We affirm the trial court=s judgment.




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
110846F.U05




                                                B4B
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

Timothy Allen Tressler, Appellant                  On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-11-00846-CR             V.                  Trial Court Cause No. 199-80803-10.
                                                   Opinion delivered by Justice Francis,
The State of Texas, Appellee                       Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered February 27, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             B5B